DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment on 08/05/2021 have been entered.

Response to Arguments
	Applicant’s arguments on pages 7-12, filed on 08/05/2021 have been fully considered and are not persuasive.
	Applicant argue with respect to claim 1 that the cited reference does not disclose “a lens array…comprising a plurality of lenses configured to condense light from the subpixels onto the first reflector.”
The lens array is considered the second micro-lens-array 1008 and third micro-lens-array 1009 and 1008, 1009 is between the first side surface of the lens (1007) and display device (1013).  For further clarity paragraph [0025] teaches the plurality of lenses is consider the 1008, 1009, and condenser lens 1010 which condenses light and the pixel correspond to each micro-
	The rejection of claim 1 is therefore maintained.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 16-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ishii et al. US 2018/0372940 (hereinafter Ishii).
Regarding claim 1, Ishii teaches 
	an optical device (figures 5 and 6) comprising,
	a lens (collimation lens 1007) comprising a first reflector (1011 and paragraph [0025] teaches the light beam passes to a prism (1011) and reflected);
	a display device (display device 1013) at a first side surface of the lens (surface of 1007 facing in the direction of the display device (1013) as shown in figure 6 and paragraph [0008] teaches an expander lens (1006) expands an incoming light beam to a collimation lens (1007) and the beam becomes substantially parallel and enters a first micro-lens array (1008) and creates an image of light source on a second micro-lens-array (1009), in other words the image on the second micro-lens-array is conjugate to the light source and the image on the second micro-lens-
	a lens array (1008 and 1009) between the first side surface of the lens (1007) and the display device (1013) and comprising a plurality of lenses configured to condense light (1010 with 1008 and 1009) from the subpixels onto the first reflector (1011),
	wherein the first reflector (1011) is disposed at a center portion of the lens (1011 is disposed on the entire lens of 1007 and 1010).
Regarding claim 2, Ishii teaches the optical device (figures 5 and 6) of claim 1, wherein the first reflector (1011) is configured to reflect an image displayed on the display device (1013) to a first surface of the lens (figure 5 and paragraph [0008] teaches the image on the second micro-lens-array is projected by a condenser lens (1010) to a display device (1013) as a conjugate image of the first micro-lens-array. The diameter of illumination light at the condenser lens and the distance between the condenser lens and the display device determines the convergent angle of light source to the display device. This is how to ensure a large eyebox with an illuminator.).
Regarding claim 16, Ishii teaches the optical device (figures 5 and 6) of claim 2, wherein a first side of the lens (side where the edge of the lens located in figure 5) is thinner than a second side of the lens (the front of lens where the viewer sees through the eyewear in figure 5; paragraph [0014]).
Regarding claim 17, Ishii teaches the optical device (figures 5 and 6) of claim 16, wherein a thickness of the lens is reduced from the first side of the lens (side where the edge of the lens located in figure 5) toward the second side of the lens (the front of lens where the viewer sees through the eyewear in figure 5; paragraph [0014]).
Regarding claim 18, Ishii teaches the optical device (figures 5 and 6) of claim 16, wherein the lens further comprises a third side surface (opposite edge of the first side surface of the lens located in figure 5) facing the first side surface (side where the edge of the lens located in figure 5), and wherein the third side surface is smaller than the first side surface (shown in figure 5 one side edge of the lens is thicker than the other; paragraph [0014]).
Regarding claim 19, Ishii teaches the optical device (figures 5 and 6) of claim 16, wherein the first surface (side where the edge of the lens located in figure 5) is inclined with respect to a height direction of the lens (shown is incline at the lens near the nose bridge or the lens near the temple; paragraph [0014]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii et al. US 2018/0372940 (hereinafter Ishii) as applied to claim 1 above, and further in view of Tam et al. US 2017/0255020 (hereinafter Tam).
	Regarding claim 3, Ishii teaches the invention as set forth above but is silent regarding a pitch of the lenses in a first direction is smaller than a pitch of the subpixels in the first direction.	Tam teaches the optical device (figures 5 and 6), wherein a pitch of the lenses in a first direction is smaller than a pitch of the subpixels in the first direction (paragraph [0097] teaches a lens array 32 with a pitch slightly smaller than an integer multiple of the pixel's pitch (as drawn in FIG. 5b) could allow the optical axis of the micro-lens 33 to be offset slightly from the corresponding pixel, allowing more efficient coupling of light from the pixel aperture to the micro-lens.).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical device of Ishii, to use pitch of the lenses in a first direction is smaller than a pitch of the subpixels in the first direction as taught by Tam, for the purpose of allowing more efficient coupling of light from the pixel aperture to the micro-lens (paragraph [0097]).	Regarding claim 4, Ishii in view of Tam teaches the invention as set forth above and Tam further teaches the optical device (figures 5 and 6), wherein the lenses (figure 6, lens array 41) are arranged to correspond one-to-one to the subpixels (pixel 7).  The reason for combining is the same as above claim 3.	Regarding claim 8, Ishii teaches the optical device wherein a pitch of the lenses (condenser 1010) along a first direction is greater than a pitch of the subpixels along the first direction, wherein each of the pixels comprises N subpixels, and wherein N is an integer of 2 or more (display device 1013).

	Tam teaches the optical device (figures 5 and  6), wherein a pitch of the lenses along a first direction is smaller than a pitch of a plurality of pixels along the first direction, (paragraph [0097] teaches a lens array 32 with a pitch slightly smaller than an integer multiple of the pixel's pitch (as drawn in FIG. 5b) could allow the optical axis of the micro-lens 33 to be offset slightly from the corresponding pixel, allowing more efficient coupling of light from the pixel aperture to the micro-lens.).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical device of Ishii, to use a pitch of the lenses along a first direction is smaller than a pitch of a plurality of pixels along the first direction as taught by Tam, for the purpose of allowing more efficient coupling of light from the pixel aperture to the micro-lens (paragraph [0097]).	Regarding claim 9, Ishii in view of Tam teaches the invention as set forth above and Tam further teaches the optical device (figures 5 and 6), wherein the lenses (figure 6, lens array 41) are arranged to correspond one-to-one to the pixels (pixel 7).  The reason for combining is the same as above claim 8.
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii et al. US 2018/0372940 (hereinafter Ishii) as applied to claim 1 above, and further in view of Tsang et al. US 2011/0249087 (hereinafter Tsang), of record, see Information Disclosure Statement dated 09/17/2020.
	Regarding claim 5, Ishii teaches the invention as set forth above but is silent regarding a second display area at a second side surface of the lens and extending from an end of the first 
	a second reflector (320); 
	a third reflector (322); and 
	a fourth reflector (324), and 
wherein the display device (300) comprises: 
	a first display area (front display section) at the first side surface of the lens (paragraph [0002] teaches a wearable display system for projecting an image to a diffractive optical element as due to combination with Ishii);
	a second display area (left-side display screen) at a second side surface of the lens (paragraph [0002] teaches a wearable display system for projecting an image to a diffractive optical element as due to combination with Ishii) and extending from an end of the first display area (front display section); 
	a third display area (back display section) at a third side surface of the lens (paragraph [0002] teaches a wearable display system for projecting an image to a diffractive optical element as due to combination with Ishii) and extending from an end of the second display area (left-side display screen); and 
	a fourth display (right-side display section) area at a fourth side surface of the lens (paragraph [0002] teaches a wearable display system for projecting an image to a diffractive optical element as due to combination with Ishii) and extending from an end of the third display area (back display section).
	Regarding claim 6, Ishii in view of Tsang teaches the invention as set forth above and Tsang further teaches the optical device (figure 3), wherein the first reflector (318) is configured to reflect a first image (paragraph [0042] teaches The respective holographic 3-D images, that is, the respective optical waves of the 3-D holographic images, that are projected from (e.g., emerging from) the respective display components 310, 312, 314 and 316 can be reflected, at least partially, off of the respective reflector components 318, 320, 322 and 324 so that the respective holographic 3-D images can be displayed together in a display area 326 (e.g., 3-D chamber), which can be in an area located outside of the four HPMs 302, 304, 306 and 308, and which can comprise, for example, a front display section, left-side display section, back display section and right-side display section) displayed on the first display area (front display section) to a first surface of the lens (paragraph [0002] teaches a wearable display system for projecting an image to a diffractive optical element as due to combination with Ishii), the second reflector (320) is configured to reflect a second image (paragraph [0042] teaches The respective holographic 3-D images, that is, the respective optical waves of the 3-D holographic images, that are projected from (e.g., emerging from) the respective display components 310, 312, 314 and 316 can be reflected, at least partially, off of the respective reflector components 318, 320, 
	Regarding claim 7, Ishii teaches the invention as set forth above but is silent regarding the display device surrounds the side surfaces.
	Tsang teaches the optical device (figure 3), wherein the display device (326) surrounds side surfaces (front display section, left-side display section, right-side display section, and back display section) of the lens (paragraph [0002] teaches a wearable display system for projecting an image to a diffractive optical element as due to combination with Ishii).	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical device of Ishii, to use the display device surrounds the side surfaces as taught by Tsang, for the purpose of providing multiple view display of a three-dimensional image.
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii et al. US 2018/0372940 (hereinafter Ishii) in view of Tam et al. US 2017/0255020 (hereinafter Tam) as applied to claim 8 above, and further in view of Tsang et al. US 2011/0249087 (hereinafter Tsang), of record, see Information Disclosure Statement dated 09/17/2020.
Regarding claim 10, Ishii further teaches it is common and known in the art to use a display component using subpixels as evidenced by Ishii.  Ishii from the same field of endeavor, is related to optical devices that use display components (1013) having subpixels (paragraph [0025] teaches the display device 1013 to display the image using pixels).

Tsang teaches the optical device (figure 3) wherein the first display component (310) configured to display a first view image (front display section; paragraph [0001] teaches the devices that can provide multiple view display of three dimensional images), second display component (312) configured to display a second view image (left-side display section; paragraph [0001] teaches the devices that can provide multiple view display of three dimensional images), and third display component (314) configured to display a third view image (back display section; paragraph [0001] teaches the devices that can provide multiple view display of three dimensional images).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical device of Ishii, to use the first display component configured to display a first view image, second display component configured to display a second view image, and third display component configured to display a third view image as taught by Tsang, for the purpose of providing multiple view display of a three-dimensional image.
		Regarding claim 11, Ishii further teaches it is common and known in the art to us a display component using subpixels as evidenced by Ishii.  Ishii from the same field of endeavor, is related to optical devices that use display components (1013) having subpixels (paragraph[0025] teaches the display device 1013 to display the image using pixels).
		Ishii in view of Tam is silent regarding the a (1-1)-th reflector; a (1-2)-th reflector; and a (1-3)-th reflector, having a first display component, second display component, and third display 
		Tsang teaches the optical device (figure 3) wherein the a (1-1)-th reflector (318); a (1-2)-th reflector (320); and a (1-3)-th reflector (322), having a first display component (310), second display component (312), and third display component (314), wherein the lenses (paragraph [0002] teaches a wearable display system for projecting an image to a diffractive optical element as due to combination with Ishii) are configured to provide light of the first display component (310) to the (1-1)-th reflector (318), light of the second display component (312) to the (1-2)-th reflector (320) and light of the third display component (314) to the (1-3)-th reflector (322; paragraph [0025]).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical device of Ishii, to use the a (1-1)-th reflector; a (1-2)-th reflector; and a (1-3)-th reflector, having a first display component, second display component, and third display component, wherein the lenses are configured to provide light of the first display component to the (1-1)-th reflector, light of the second display component to the (1-2)-th reflector and light of the third display component to the (1-3)-th reflector as taught by Tsang, for the purpose of providing multiple view display of a three-dimensional image.
Regarding claim 12, Ishii in view of Tam and Tsang teaches the invention as set forth above and Tsang further teaches the optical device (figure 3), wherein the (1-1)-th reflector (318) is configured to reflect the light of the first subpixels (312) to a first surface of the lens (paragraph [0002] teaches a wearable display system for projecting an image to a diffractive .
Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii et al. US 2018/0372940 (hereinafter Ishii) as applied to claim 1 above, and further in view of Suenaga et al. US 2012/0068368 (hereinafter Suenaga).
Regarding claim 20, Ishii teaches the invention as set forth above but is silent regarding a resin at the first surface of the lens and having a higher refractive index than the lens.
Suenaga teaches the optical device (figure 2), further comprising a resin (14) at the first surface of the lens (7) and having a higher refractive index than the lens (paragraph [0110] teaches the resin is made of a material that has a higher refractive index than the optical lens base 7).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical device of Ishii, to use the first surface of the lens and having a higher refractive index than the lens as taught by Suenaga, for the purpose of providing excellent optical properties with interactions between materials suppressed.
	Regarding claim 21, Ishii in view of Suenaga teaches the invention as set forth above and Suenaga further teaches the optical device (figure 2), wherein a first side of the resin is thicker (the front of lens of figure 2) than a second side of the resin (side where the edge of the .

Allowable Subject Matter
Claims 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter; with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or suggest of the claimed combination of limitations to warrant a rejection under 35 U.S.C. 102 or 103.
	Specifically, with respect to claim 13, none of the prior art either alone or in combination disclose or suggest of the optical device specifically including, as the distinguishing feature(s) in combination with other limitations, wherein the display device is at the first side surface of the lens and a second side surface of the lens, and wherein the lens further comprises, a (2-1)-th reflector configured to reflect the light of the first subpixels at the second side surface to a first surface of the lens; a (2-2)-th reflector configured to reflect the light of the second subpixels at the second side surface to the first surface of the lens; and a (2-3)-th reflector configured to reflect the light of the third subpixels at the second side surface to the first surface of the lens. 
	Specifically, with respect to claim 14, is object to for the same reason as claim 13. 
Specifically, with respect to claim 15, is object to for the same reason as claim 14.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/HENRY A DUONG/Examiner, Art Unit 2872                                                                                                                                                                                                        



/THOMAS K PHAM/Supervisory Patent Examiner, Art Unit 2872